                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

CHARLES T. GLOVER,                     )
                                       )
     Plaintiff,                        )
v.                                     )          Case No. 2:18-cv-02376-JTF-tmp
                                       )
CITY OF MILLINGTON, ET AL.,            )
                                       )
     Defendants.                       )
 _____________________________________________________________________________

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
   AND DISMISSING CASE WITH PREJUDICE FOR FAILURE TO PROSECUTE
______________________________________________________________________________

       On June 4, 2018, pro se Plaintiff Charles T. Glover filed a Complaint a seeking

compensatory damages against Defendants City of Millington, its police department, and three

unknown officers. (ECF No. 1.) Plaintiff also filed a Motion seeking leave to proceed in forma

pauperis, which was granted. (ECF Nos. 2 & 7.) Thereafter, on August 22, 2018, Defendant

City of Millington filed a Motion for Partial Judgment on the Pleadings. (ECF No. 11.) Plaintiff

failed to timely respond to the Motion, and on October 1, 2018, the Magistrate Judge issued an

Order to Show Cause, ordering Plaintiff to explain on or before October 15, 2018, why

Defendant’s Motion should not be granted. (ECF No. 14.) The Court also informed Plaintiff

that failure to timely respond could result in a partial judgment on the pleadings in favor of

Defendant or dismissal of the case with prejudice for failure to prosecute.       (Id. at 1–2.)

Nonetheless, Plaintiff did not file a timely response and, accordingly, the Magistrate Judge

issued a Second Order to Show Cause, whereby it extended Plaintiff’s time to respond up to and

including November 6, 2018. (ECF No. 15.) Again, the Magistrate informed Plaintiff of the

previously-referenced consequences for failing to respond, but again, Plaintiff did not respond.
(ECF No. 15, 1–2.) Accordingly, on November 8, 2018, the Magistrate Judge entered a Report

and Recommendation, recommending that Plaintiff’s Complaint be dismissed with prejudice for

failure to prosecute pursuant to Fed. R. Civ. P. 41(b). (ECF No. 16, 2.) No objections were filed

in response to the Report and Recommendation.

                                           ANALYSIS

         The Magistrate Judge, for purposes of the recommendation, weighed the four factors an

appellate court considers in reviewing a district court’s decision to dismiss a case for failure to

prosecute, as articulated in Tung-Hsiung Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir.

2005).    (ECF No. 16, 2–3.)     Specifically, the Magistrate found that this action should be

dismissed as a result of the following: (i) Plaintiff’s failure to prosecute is willful given his

failure to respond to one motion and two subsequent orders, without explanation; (ii) Defendant

has been prejudiced by Plaintiff’s failure to prosecute because it expended time and resources

defending the case, including time filing the instant Motion; (iii) Plaintiff was warned that his

case could be dismissed if he did not comply with the Court’s Orders; and (iv) under the present

circumstances, no sanction less severe than dismissal will cure Plaintiff’s failure to prosecute.

(Id.) Upon consideration, the Court agrees with and ADOPTS the Magistrate’s Report and

Recommendation and finds that, accordingly, this action should be DISMISSED with prejudice.

                                        CONCLUSION

         Upon review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DISMISS the above-styled case with prejudice for failure to prosecute.



         IT IS SO ORDERED on this 11th day of December 2018.




                                                2
    s/John T. Fowlkes, Jr.
    John T. Fowlkes, Jr.
    United States District Judge




3
